Citation Nr: 0315958	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  99-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder.  

2.	Entitlement to service connection for a low back 
disorder.  

3.	Entitlement to an evaluation in excess of 20 percent for 
a right eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1981 to July 1984.  
He also had additional unverified periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the Army National Guard. Service connection for a 
headache disorder was denied by a VA in unappealed rating 
decisions of September 1990, February 1995 and December 1997.  
In the latter unappealed rating decision the RO also denied 
service connection for a low back disorder.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a March 1999 rating decision by the RO that 
denied service connection for a psychiatric disorder and a 
headache disorder and also denied an evaluation an evaluation 
in excess of 20 percent for a right eye disability.  In a 
rating action of August 1999, the RO denied the veteran's 
application to reopen his claim for service connection for a 
low back disorder based on new and material evidence. In 
September 1999 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO and a transcript 
of this hearing is of record.  

In a decision dated November 3, 2000, the Board denied 
service connection for a psychiatric disorder and found that 
new and material evidence had been submitted to reopen claims 
for service connection for a headache disorder and for a low 
back disorder.  The issue of an increased rating for a right 
eye disability was remanded to the RO for further evidentiary 
development 

A letter from the veteran was received in March 2002 that 
indicated that he wished to reopen his claim for service 
connection for a psychiatric disorder.  Section 7(b)(1) of 
the Veterans Claims Assistance Act of 2000 (VCAA) provides, 
essentially, that a claim that had been previously denied as 
not well grounded during the period between July 14, 1999, 
and November 9, 2000 will be readjudicated at the request of 
the claimant providing such a request is received within two 
years of the date of enactment of the VCAA.  In view of this 
provision, the veteran's claim will be considered on a de 
novo basis.  This issue will be discussed in the remand 
section of this decision.  

The RO granted service connection for a headache disorder in 
a rating action of February 2003 and assigned a 10 percent 
rating for this disability, effective February 13, 1998.  In 
a statement received later in February 2003, the veteran 
indicated that he wished to appeal the evaluation assigned 
for his headache disability.  The Board construes this 
statement to be a Notice of Disagreement as to the assignment 
of a 10 percent rating for the veteran's headache disorder. 
No statement of the case has been issued in regard to the 
issue of entitlement to an evaluation in excess of 10 percent 
for the veteran's headache disability.  

The filing of a Notice of Disagreement puts a claim in 
appellate status and a statement of the case in regard to the 
issues of entitlement to an increased rating for a headache 
disorder must be issued to the veteran.  Since that is the 
case the remand action set forth below is necessary.  See 
Manlicon v. West 12 Vet. App. 238 (1999).   


FINDINGS OF FACT

1.  The veteran does not have a current back disability that 
was incurred as a consequence of disease or injury during 
active duty or ACDUTRA.  

2.  The medical evidence of record shows that the veteran's 
best corrected visual acuity in the right eye is no better 
than 3/200 and the left eye is no worse than 20/30.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated 
during service nor may the incurrence of degenerative 
arthritis during active service be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

2.  The criteria for a 30 percent evaluation for the 
veteran's right eye disability have been met. 38 U.S.C.A. §§ 
1155, 5103A (West 2002) 38 C.F.R. §§ 4.79, 4.83a, 4.84a, 
Diagnostic Codes 6008, 6070 and Table V (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VCAA eliminated the well-grounded requirement and 
modified VA's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In letters dated in January and April 2002, the RO informed 
the veteran of the provisions of the VCAA and the relevance 
of this legislation to his current claims.  This letter 
advised him of the evidence needed to substantiate his 
claims, and of who was responsible for obtaining what 
evidence.  Moreover, the veteran had been informed of the 
pertinent law and regulations governing the current claims in 
a statements of the case dated in March 1999 and August 1999, 
as well as in a supplemental statements of the case dated in 
December 1999, March 2000, and February 2003.  These 
communications also served to advise him of the evidence 
needed to substantiate this claim.  

VA has undertaken to obtain all relevant evidence, and there 
is no reported evidence that remains outstanding.  He has 
been afforded examinations to determine the nature and 
etiology his low back disorder and to ascertain the current 
severity of his right eye disorder.  The veteran has disputed 
the accuracy and conclusions reached on the October 2001 
orthopedic examination.  However, the examiner spent 
approximately three and one-half hours performing the 
examination and reviewing the records.  The veteran 
specifically disputed the examiner's notation that that the 
veteran reported no radiation of pain down the legs.  The 
veteran pointed out that he had previously reported such 
radiation.  However, the examiner was reporting current 
complaints, not the history reported elsewhere in the claims 
file.

The Board concludes that further assistance, would not assist 
the veteran in substantiating the claims decided in this 
appeal. 

I.  Factual Basis

On the veteran's April 1981 examination prior to service 
enlistment, no pertinent abnormalities were noted on clinical 
evaluation.  The service medical records for the veteran's 
period of active service contain no findings, complaints, or 
diagnoses of any low back disorder.  He received considerable 
treatment during service for a macular scar in the right eye 
that result from a traumatic injury that occurred in 
September 1982.  The veteran was not afforded an examination 
prior to service discharge.  

In a rating decision of December 1984, service connection was 
granted for a macular scar on the right eye secondary to 
trauma with visual acuity of 20/100 in the right eye and 
20/20 in the left.  A 10 percent evaluation was assigned for 
this disability, effective July 13, 1984.  In a rating action 
in February 1995, a 20 percent rating for this disability was 
assigned, effective from July 15, 1995.

Private and VA treatment records reflect treatment for low 
back pain beginning in October 1993, when the veteran was 
injured in a motor vehicle accident.  An assessment of 
questionable disc protrusion was rendered in January 1994, 
but a January 1994 MRI study failed to reveal any 
abnormality.  In February 1994 the veteran complained of low 
back pain radiating into the feet.  It was noted that the 
veteran had requested a light duty restriction for the 
following weekend.  Similar complaints were noted in April 
1994 and paravertebral muscle spasms were noted at that time.  
The diagnostic impression was low back strain.  In January 
1995 it was noted that he had failed a National Guard 
physical training test and had been told that he could not 
reenlist.   

In a February 1995 statement, a private physician indicated 
that the veteran was restricted to light work due to a 
chronic lumbosacral strain.  An x-ray of the lumbar spine 
revealed no abnormalities.  

VA and service department clinical records indicate treatment 
for low back symptoms in June 1995.  In a June 1995 line of 
duty investigation report it was noted that the veteran had 
sustained a lumbar strain while on active duty for training. 
A back injury two years earlier was reported.  The current 
lumbar strain was said to have occurred while lifting a five-
gallon can of gasoline two feet from the floor.  When seen by 
the VA in July 1995 the veteran gave a history of back pain 
since 1983 that had waxed and waned.  The assessment was 
chronic pain and somatic complaints.  

On a December 1995 psychiatric evaluation performed by the 
service department it was reported that the veteran had been 
referred by the orthopedic service where he had been 
undergoing an evaluation to determine his fitness for duty.  
A history of back pain since a 1993 vehicle accident was 
noted and it was also noted that he had not been on active 
duty when the accident occurred.  The veteran had only 
received transient benefit from treatment since the 1993 
accident and he believed this injury prevented him from 
performing his National Guard duties. He had continued with 
his civilian employment 

An April 1996 CT scan performed by the VA showed a moderate 
bulge in the L4-L5 annular region and a very mild and 
insignificant bulge at L3-L4.  During treatment by the VA in 
May 1996 it was noted that the veteran received a four-month 
course of physical therapy beginning in March 1995.  It was 
said that the veteran's current responses were extremely 
inconsistent with gross exaggeration of pain. It was also 
noted that a CT scan performed the previous month was not 
diagnostic for disc disease.  

A National Guard Medical Evaluation Board in July 1996 
concluded that there was no reason why the veteran could not 
take and pass a physical fitness test or perform military 
duty.  It was noted that the veteran had not taken a physical 
fitness test since 1991.  In August 1996 letter from the 
National Guard to the veteran indicated that a December 1995 
psychiatric evaluation resulted in a recommendation that he 
be discharged administratively for psychiatric problems and 
not for his back disability.  

On a VA Multidisciplinary Pain Diagnostic Clinic evaluation 
in May 1998 it was felt that the veteran's symptoms were 
based on a "fair amount" of psychogenic or behavioral pain 
that was used to communicate psychological distress.  A July 
1998 MRI study of the lumbar spine showed minimal 
degenerative changes at L3-L4 and minimal disc bulges at L4-
L5.  An evaluation of the back conducted in October 1998 was 
normal.  

Private and VA clinical records reflect occasional treatment 
during the late 1990s for impaired vision and pain in the 
right eye.  On a comprehensive chart review conducted by a 
private ophthalmologist in December 1998, it was noted that 
the veteran was seen in May 1998 at which time the only 
significant finding was a dense scar in the right eye without 
any subretinal neovascular membrane noted.  On a November 
1998 evaluation visual acuity in the right eye was 3/200 best 
corrected to 20/40.  Without glasses he read 3/200 for 
distance and the equivalent of 20/400 at near.   

The veteran's uncorrected visual acuity in the left eye was 
20/25 for distance and the equivalent of 20/30 for near.  
Funduscopic examination revealed a choroidal rupture with 
abnormal retinal pigment epithelium into his fova.  Goldman 
visual fields showed a macular scotoma in the right eye with 
approximately 10 degrees of field loss centrally in the right 
eye with some diffuse peripheral constriction.  The doctor 
commented that it was interesting that the veteran's visual 
acuity seemed to fluctuate to such an extent that it had 
occasionally been recorded as 20/20.  The physician 
considered this to be somewhat doubtful given the appearance 
of the macular scar in the right eye.  Real visual acuity was 
probably somewhere between 20/50 and 20/100.  

Privately conducted testing in February 1999 reportedly 
revealed a subretinal area of hypopigmentation in the right 
eye just temporal to the macula.  There were small 
hypopigmented spots in the macula compatible with drusen.  
There was no delay in vascular filing with mottled 
hyperfluorescence into the macula.  There was some staining 
of the area on late frames, but no fluorescein leakage.  The 
impression was subretinal scar in the right eye compatible 
with trauma. 

During a September 1999 RO hearing the veteran stated that he 
injured his back in an October 1993 automobile accident and 
that he subsequently injured his back during ACDUTRA in 1995 
when he lifted a 45 pound gasoline can to fill a generator.  
He did not notice symptoms immediately thereafter but his 
back and right leg began to hurt when he stretched his legs 
to sit down.  He said that he went for treatment the 
following day and the physician told him that his pain was 
due to the previous injury.  He also said that prior to the 
ACDUTRA injury he could play basketball, but could not 
thereafter.  He denied having any functional limitations 
prior to the ACDUTRA back injury.  

Ina September 1999 letter, the private ophthalmologist who 
conducted the December 1998 examination said that he could 
not determine the cause of the veteran's right eye pain.  On 
VA ophthalmologic examination in October 1999 the veteran's 
visual acuity in the right eye was 20/200 with visual acuity 
in the left eye of 20/50.  A right eye macular scar was 
noted, but it was stated that there was no explanation for 
the veteran's discomfort.  

On VA sponsored orthopedic examination conducted in October 
2001 the examiner stated that he had reviewed the veteran's 
clinical records.  It was noted that the veteran gave no 
history of a specific back injury during service.  He gave a 
history of injury sustained in a 1993 automobile accident and 
also gave a history of a twisting back injury sustained in 
1995 while on ACDUTRA. He also reported that he sustained a 
further injury in 1999 when he fell down stairs.  After 
physical examination the assessment was low back pain without 
objective evidence of a problem.  

The examiner opined that, while the veteran may have indeed 
suffered an injury in a 1993 accident, there was a paucity of 
evidence to suggest a continued problem with the low back.  
The examiner also opined that there was a paucity of evidence 
to substantiate a reaggravation in 1995 causing further back 
disability.  The doctor agreed that the 1995 episode was a 
flare-up of the veteran's symptoms and should not account for 
the development of chronic back problems.  Therefore, the 
doctor did not feel that the veteran's low back problem was 
service connected.   

On VA sponsored ophthalmology examination in October 2001 the 
veteran reported no significant visual changes since his 
December 1998 examination, although he did complain of 
dryness in the right eye and some problems when he drives at 
night.  On evaluation, uncorrected visual acuity in the right 
eye was 3/200 and visual acuity on the left was 20/30.  There 
was no significant improvement with refraction.  Pupils were 
normal and extraoccular movement was normal.  Slit lamp 
evaluation revealed a dark pigmented spot in the right eye 
conjunctiva at approximately 4 O'clock that might possibly 
have been the point of injury.  

Fundoscopic examination revealed a macular scar with 
choroidal rupture in the right eye.  No fluid or hemorrhage 
was seen.  The impression was stable macular scar following 
trauma many years ago.  There was no specific explanation as 
to complaints of eye pain at that point.  Goldman visual 
field charts of both the right and left eye were included 
with the report of this examination.

In a Statement dated in January 2003, the physician who 
conducted the ophthalmology examination of October 2001 
indicated that had a significant generalized constriction 
with a significant centralized defect.  The veteran was also 
said to have a significant generalized constriction with a 
very enlarged blind spot.  These were said to be 
significantly worse than the defects noted at the time of 
visual field testing in November 1998.  

II.	 Service Connection for a Low Back Disability 

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service connection may be granted for degenerative arthritis 
if it becomes manifest to a compensable degree within the 
first post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service 
connection may be granted for disability diagnosed after 
service when the evidence demonstrates that such disability 
had its onset during service.  38 C.F.R. § 3.303(d) (2002).  

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
310, 331(West 2002).

A preexisting condition will be considered to have been 
aggravated by service where there is an increase in 
disability during wartime service unless there is a specific 
finding that such is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2002).  

The record shows that the veteran has voiced a significant 
number of subjective complaints since his injury outside 
service in 1993.  During a period when the veteran reported 
that he was on ACDUTRA, his complaints were attributed to 
lumbar strain.  However, no back disability has been 
demonstrated since that episode.  On the October 2001 
examination, the examiner noted the veteran's complaints of 
pain, but found no objective evidence of a back disability.  
This evidence shows that the veteran does not have a current 
back disability for purposes of service connection.  See 
Sanchez-Benitez v. West, 13 Vet App 282 (1999) (pain, without 
a diagnosed or identifiable underlying malady or condition, 
does not constitute a "disability" for which service 
connection may be granted) affd. on other grounds 239 F.3d 
1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22 (1998) 
(holding that there was no objective evidence of a current 
disability, where the medical records showed the veteran's 
complaints of pain, but no underlying pathology was shown).

There is no competent evidence of an underlying back 
disability.  Therefore, the Board finds that the evidence is 
against the grant of service connection for that disability.

III. Increased Rating For Right Eye Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. pt. 4 (2002). Separate diagnostic codes identify the 
various disabilities. Each disability is to be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.1 (2002). 

Medical reports must be interpreted in light of the whole 
recorded history and considered from the point of view of the 
claimant working or seeking work. 38 C.F.R. § 4.2 (2002).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment. Evaluations are based upon a lack 
of usefulness in self- support. 38 C.F.R. § 4.10 (2002). 

Where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes. See 38 C.F.R. § 3.383(a)(1); see also 38 
C.F.R. § 4.14 (2002) (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service- connected evaluation).

The best distant vision obtainable after best correction by 
glasses is the basis of rating. 38 C.F.R. § 4.75 (2002).

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated. The usual perimetric methods 
will be employed, using a standard perimeter and 3-millimeter 
white test object. At least 16 meridians 22-1/2 degrees apart 
will be charted for each eye. The charts will be made a part 
of the report of examination. Not less than 2 recordings, and 
when possible, 3 will be made.

The minimum limit for this function is established as a 
concentric central contraction of the visual field to 5 
degrees. This type of contraction of the visual field reduces 
the visual efficiency to zero. Where available the 
examination for form field should be supplemented, when 
indicated, by the use of tangent screen or campimeter. This 
last test is especially valuable in detection of scotoma.  38 
C.F.R. § 4.76 (2002).

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians. The number of degrees lost is determined 
at each meridian by subtracting the remaining degrees from 
the normal visual fields given in Table III. The degrees lost 
are then added together to determine total degrees lost. This 
is subtracted from 500. The difference represents the total 
remaining degrees of visual field. The difference divided by 
eight represents the average contraction for rating purposes. 
38 C.F.R. § 4.76a (2002).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55. The total is 500 
degrees.

Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70. 
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100. 

Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200. 
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200. 38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2002).  

The Board notes that a rating in excess of 30 percent for 
right eye disability is not available under 38 C.F.R. § 
4.84a, Diagnostic Code 6080, pertaining to impairment of 
field of vision.  As service connection is not in effect for 
left eye disability, only those provisions of the diagnostic 
code relating to unilateral concentric contraction or 
unilateral loss of visual field are for application; a 
maximum 30 percent evaluation is assignable for unilateral 
concentric contraction or loss of visual field.

The veteran's service connected eye disability may also be 
evaluated on the basis of loss of visual acuity.  With 
respect to visual acuity, the percentage evaluation will be 
found from Table V of the rating schedule by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a (2002). 

VA examinations in December 1998 and October 2002 showed 
visual acuity in the right eye of 3/200 and of 20/30 
uncorrected in the left eye. Using Table V, vision in the 
left eye at or better than 20/40 and vision in the right eye 
of 3/200 corresponds to a 30 percent evaluation under 
Diagnostic Code 6077.  

Since the provisions of 38 C.F.R. § 3.383(a)(1) dictate that, 
where only one eye is service connected and the veteran is 
not blind in both eyes, the other eye is considered normal 
for rating purposes, a 30 percent rating is the maximum 
assignable for the veteran's right eye disability under the 
criteria for loss of visual acuity.   

As service connection is not in effect for left eye 
disability, only those provisions of Diagnostic Code 6080 
relating to unilateral concentric contraction or unilateral 
loss of visual field are for application; a maximum 30 
percent evaluation is also the maximum assignable for the 
veteran's unilateral concentric contraction or loss of visual 
field in the right eye.  


ORDER

Service connection for a low back disability is denied.  

An evaluation of 30 percent for a right eye disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

The veteran has asserted that he experienced the onset of 
depression during service as a result of his now service 
connected right eye disability.  He has also asserted that 
his current psychiatric disorder was the result of his 
National Guard service.  

He also had additional unverified periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
with the Army National Guard.

On a VA psychiatric examination conducted in March 2002 the 
examiner expressed no opinion regarding the etiology of the 
veteran's psychiatric disability.  

In view of the above, the Board believes that additional 
development is necessary prior to further appellate 
consideration of the issue of entitlement to service 
connection for the veteran's psychiatric disability.  

Also, and as indicated above, a timely notice of disagreement 
was filed recently in regard to the denial by the RO of the 
veteran's application to reopen his claims for service 
connection based on new and material evidence for undiagnosed 
illnesses manifested by headaches and dizziness, digestive 
problems, aching joints, and twitching legs and shaking 
hands.  Since the RO has not provided the veteran with a 
statement of the case in regard to this issue it must be 
referred back to the RO for preparation of a statement of the 
case.  

In view of the above, and to ensure full compliance with due 
process requirements, this matter is remanded to the RO for 
the following action:  

1.  The RO should contact the service 
department and request verification of 
all of the veteran's periods of ACDUTRA 
in the Wyoming National Guard from 1988 
to the present.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses of all health care providers, 
VA and Non VA who have treated him for 
his psychiatric symptoms at any time, as 
well as the approximate dates of such 
treatment.  When the veteran responds and 
provides any necessary authorizations for 
the release of medical records the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting such 
treatment that are not already in the 
claims folder.  All records obtained 
should be associated with the claims 
folder.  

3.  The claims folder should be provided 
to Christopher Doran, M.D., the 
psychiatrist who conducted the VA 
psychiatric examination In March 2002, or 
to another qualified physician should he 
be unavailable.  After a review of the 
record, the physician should render 
medical opinions as to whether it is at 
least as likely as not that the veteran's 
current psychiatric disorder had its 
onset during the veteran's period of 
active service or a period of ACDUTRA or; 
whether the veteran's current psychiatric 
disability is related to his service 
connected right eye disability or 
headache disorder.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a psychiatric disorder on 
both a direct incurrence basis and as 
secondary to a service connected 
disability.  If this benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration.  

5.  The RO should also issue to the 
veteran a statement of the case in regard 
to the issue of entitlement to an 
evaluation in excess of 10 percent for 
headaches.  Then, only if an appeal is 
perfected as to this claim e above claims 
should the issue be returned to the Board 
for further appellate consideration.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying evidence and to insure that the veteran 
receives due process of law.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



